AttQu    Will Nann   Rloherbon
                                 Opinion No. O-2057
                                 Rel DOW the purpolla OlEMe Of %XeS Ctold-
                                      en Qlove At&&lo ABBool.etlonoome wlth-
                                      In Subdlv. 2 Art. UO2    as an eduoatlonal
                                      mid &arltabie organlzatlozt, or within
                                      Subdlv. 9, Art, l302, a8 an lnnoa8nt
                                      sport?
               Pour reeoentrequest for an oplnlon of thin department,
on the above rtated que&lon, haa been received.
                     We quote from your letter   811 follomr

               *Ue are in xwelpt 0r finepplicetlonr0r a
     ohartez iw the Texas Oolden Olove Athletic Assocla-
     Mon.   Bbe purporo ol the oorporatfon 40 ret out in
                         10 an iOllOWB~
     the chmtes applleatlon
               'Thl* oorporatlon la r0a    underthepro-
     vision8 of m~bdlvlrlon2 of Article l302 of the Re-
     tired   civil     8t&UtOB  Of %!0%8# l!i+@, urb th8t   ths
     tyndaT~              of the oorporadlon are thore    oi eduw-

                 %ll
     8ntoqprlwln w chme  o Ttl*
                      it ~11  lwk toadltfuw
                                       n l-in the
                                               ln
     zE&gp          eople a devotion to the art of toBtting
                   eha BIUIICU~W dovelopmnt oi the body,
    ~the art of :.lt-defenw,    dovoid of tba UK of my
    kind Or dowrlptlon of weapon otherulm then the
    huma hand ltroli, and thus dlrao        etheuaemd
    a lle8tion of flreamm ln personal   “yf lsputerj 8ad
    8r80 to provide for other lnnoaent athlotlo   6portr.




     oi mne      rhall be devoted to a publlu aharlty, to be
     wled        by the Board of Dlre&ora of the oorpomtlon,
     and no gain or pwit      of 8ny kind whtitwever ah~31 be
     used,    ruoelved kept or retalaed by the 6hareholdor8,
     0tflCrWB      or direotors of the oorporatlon.*
Iton0rebl.M.0, nowera, Page 2                                            o-*N37


                      “a..**46

                *3&e appliomtr f0l.the oharterp0intoutth6t
      thla 0    iutiosl Will k OMdUOtOd WhdW th@ BUpWViBiO!l
      of me XL   fg? $tpp$ Union, generelly ldentlfled&a
      tk  A.A.U.
                      The purpoaea Sor uhlch prlwte ooqnmatlona 6my be fo&
in the rtat43    of    Tewa are enumereod In Mole     l302, Vernon*6 Annotated
WV11 at8tut.a.              .
                      Reotlona 2 and 9 of aald artlol. read 66 follower
                "2. 9he support of any benevopgt4 $mrlkble,
       edu06tlon61or mlaal0nery under&king,
                      "9. To auppw$ E         a$ntaln blayole oluba, and
       other   lnnooent
                      aporta,
                231Ia department haa, In the past, rendered many oplnlona
       the subject of educatioM1 6nd oharltable corpor6tlon6,to-wltt
       Oplnlon by the lit& Oeo. E. Chrlatl6n on Deoember 18
       1925, fowg ln the Reports of Oplnlona, 1924-26, P. 4221

       oplnlon by the Hon. .RlceN. filly on lkrah 18, 1930, lo.
       3 0 at P* 76%
       OpMOn by the         Hon.A.R. Stout on Deoomber 4, 1933, No,
       352 et 0. 3951
       ~lnlcn no, O-117l1
       Opinion uo. o-7471
and   other   eplnlena     too   maww6     to mention.
                   Refemlng 'tothe opinion of the 8onorlbb Qeorge 8.
chrlatlen,     aupre, the lfrltbr
                                aaya that
                5. funotlon expreawd by e-aorporatlonwill
       aetuaias 1ta t?harwtor.'




                 "a oorporatlon or wwalntlan orguilaed exolu-
        llvelyfor lolentlfw, llteawy, Mbrazrp, trlotlc, 0x
        hi6t0&$06l pW$‘OBW,         W    fOl'Urg on.   Of   6uCr -6.6,    lB
Honorable N.0, Blouse, pSe           3                                              o-w7


         moeaaarlly to aa0 extent eduaatloaal In it6 mture,
         cad ln the reaulta obtaIned from auoh organlaatlona.
         An ao1uaIvely.hlBtOPiCal l00lety     does not gather
         booka, manuaorlpta,prlotuma,end antlqultlealimply to
         hoard te>    _ Ita p$rpor?  lr-notalo? $0 d$cova:. and
          rowme tunga and fact6 of hmtorlo*l~value, but to
         L p and reaord them th8t     theymay be aeon, read and
         gudled, that     greater knowledge may be lttalnedfrom
               The Leglalntum, in lneludIng educationalcorpora-
         tlk    and aaaocl8tlona in the flrat part of the statute
         quot.&,   b&endOd   O~orRtioM      OC 8BBOOtitiOAB                w-d
         la romethIngmore than  S3Mdentel lduoatlon,  whlah la
         neaeawrlly derived from oorporatlonsorganlaod exclu-
         a lnly fo rlcientlfI$, llteraxy, library, patriotic, or
         hiatorlcal prupoae~.
               Xn M oplnlon of thla departmentby the Honorable T. C.
3eylor, March 26, 1919, It na lald tlptr
                   “A corporation ahartered 8e an educationalunder-
         -~u;;~ymforce     of tbe law e atrlatly educational
                    .
              The ~.oplnlonr
                           of thlr departutent   on thickpartloular aub-
ject hve manlsoualy bald that to be an e4uaatIonalor a oharltablo
corporetlon a ooqwatlon muat have for its primarp purpose the gl~vlng
of Inatmot~ona ln 63~0 recognized field of knowledge,or mat have for
lta prlaaw purpose cane oharlteblr undorizakins.
               We belleaw tiat no additional authorltler we-8weeulrg
to      dew&r& the lack of the propoaed purpom of the above mentioned
Bppllcmt to ~1lwIthIa tbe intention of the ImgIrlature In tpthorlclng
the olnrterlng of an edwatloml or obarltableaarporatlon.
                                         of the     above propoaed aorporatlon la
                                                       rovl44 for other lnnownt
                                                  doveP opwnt of the human ayatw,
all of which, wll be prerented to the public for its entertainment,
33atruatlena,enJoymat, *to.
               In view QS tba foregoing you am re       otiully adolred
 thatit la the opinion of thla department  that the?z xaa Golden Olors
Athletla AaaoairtIon, If lnoorporeted, should be lnooxyorated    under
bubaeatlon 9 of Artbla l3C2, eupr8, end thet auoh oorporetlon uould
bpg$   eo! to thd flllng fee6 a8 pmvidad      Artlola 3914, Vernon’a
      ied Civil Statutea, and alro subject 3 o the franohlac tax aB
-W-dby’L#r.
                     Triutlng that the above fil4 anaeors your Inuu*,
 wem
                                              ?oGra        very tru4
                                              ilxmIu          -‘OF               BUCh

                                              m     “‘E%             EEz
mu.   x.0, Flow.ra,   wtJ.4



AWobrro


APm~myp19,1940
a/ Osrald C. Mann
ATTORU8YQHREML   aTEXAs


Apptived Oplnlon CmmIttoeby   a/BWBChaIrnan